DETAILED ACTION
Status of Application: Claims1-8 are present for examination at this time.  
Claims 1-3, 5, and 6 are rejected.
Please refer to the attached PTO Form 892 and/or submitted IDSes to resolve any possible discrepancies in the listed reference numbers.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for priority under 35 U.S.C. §119/120 is acknowledged.
Information Disclosure Statement
The information disclosure statement(s) submitted on 9/28/20 has/have been considered by the Examiner and made of record in the application file.

Allowable Subject Matter
Claims 4 and 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The negative limitations with respect to not listening were found to be novel and non-obvious in light of the prior art when combined with the claims from which they depend. 

Claim Rejections 35 U.S.C. 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-3, and 5-6 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by “Wireless communication device” JP2013/059128A by Toshimitsu et al
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

With regard to claims 1, 5, and 6, Toshimitsu discloses a reception apparatus (and related transmission apparatus and similar method) comprising:	a receiving section that receives a plurality of transmission request signals that have been transmitted by respectively using a plurality of precoding based on a listening result of a first frequency range (Toshimitsu at ¶¶64-69; where the reception device STA2 has a receiver that selects a reception beam, the I-SND, from among many beams from a plurality of channels where each channel has embedded identifying information which is a type of precoding.  The system then feeds back the beam with the best quality.);	a transmitting section that transmits a response signal that is based on received quality of the plurality of transmission request signals  (Toshimitsu at ¶¶64-69; where the reception device STA2 has a receiver that selects a reception beam, the I-SND, from among many beams from a plurality of channels where each channel has embedded identifying information which is a type of precoding.  The system then feeds back the beam with the best quality.);
With regard to claim 2 , The reception apparatus according to claim 1, wherein the response signal includes at least one of identification information related to a transmission request signal associated with best received quality, and received quality of each of the plurality of transmission request signals (Toshimitsu at ¶¶64-69; where the reception device STA2 has a receiver that selects a reception beam and determines the beam with the best quality and then feeds that beam back.)
With regard to claim 3 , The reception apparatus according to claim 2, wherein the plurality of transmission request signals include different pieces of identification 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L SCHWARTZ whose telephone number is (571)270-7494.  The examiner can normally be reached on M-F 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached on 571-272-791515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA L SCHWARTZ/Primary Examiner, Art Unit 2642